EXHIBIT 10.2
 
Prepared By and
When Recorded Return to:
W. Kent Ihrig, Esq.
[img001.jpg]
101 East Kennedy Boulevard
Suite 2800
Tampa, Florida 33602
Phone: (813) 229-7600

MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT
AND ASSIGNMENT OF RENTS



Between:


BOVIE MEDICAL CORPORATION,
a Delaware corporation


as "Mortgagor"


and


THE BANK OF TAMPA,
 a Florida banking corporation


as "Mortgagee"



Loan Amount: $3,592,000.00


Date: March 20, 2014
 
 
1

--------------------------------------------------------------------------------

 
 
MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF RENTS


THIS MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF RENTS
(as the same be amended, modified, restated, supplemented, increased or spread
at any time or from time to time, the "Mortgage") is executed as of the 20thday
of March, 2014, by Bovie Medical Corporation, a Delaware corporation, having an
address of 5115 Ulmerton Road, Clearwater, Florida 33760 (whether one or more,
the "Mortgagor" and, if more than one, the expression "Mortgagor" shall mean all
mortgagors and each of them jointly and severally), to The Bank of Tampa, a
Florida banking corporation, having an address of Post Office Box One, Tampa,
Florida 33601 (together with any holder or holders of all or any part of the
"Secured Indebtedness" [as defined below], the "Mortgagee").


ARTICLE ONE
DEFINITIONS


The following terms shall have the following meanings, unless the context
clearly requires otherwise:


"Access Laws" shall mean the Americans with Disabilities Act of 1990 (42 U.S.C.
§§ 12101, et seq.), as amended from time to time, the Fair Housing Amendments
Act of 1988 (42 U.S.C. §§ 3601, et seq.), as amended from time to time, and all
other federal, state or local laws, statutes, ordinances, rules, regulations,
and orders relative to handicapped access.


"Affiliate" shall mean with respect to any Person, (i) any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, (1) such Person or (2) any
general partner of such Person; (ii) any other Person 5% or more of the equity
interest of which is held beneficially or of record by (1) such Person or (2)
any general partner of such Person, and (iii) any general or limited partner or
member of (1) such Person or (2) any general partner of such Person. "Control"
means the possession, directly or indirectly, of the power to cause the
direction of the management of a Person, whether through voting securities, by
contract, family relationship or otherwise.


“Blocked Persons List” shall mean the list of Specially Designated Nationals and
Blocked Persons generated and maintained by OFAC, as it exists from time to time
or at any time, together with any and all amendments or replacements thereto or
thereof.


"Code" shall mean the Florida Uniform Commercial Code, as amended from time to
time, Chapters 671 through 680, Florida Statutes.


“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


"Environmental Law" shall mean any federal, state or local law, statute,
ordinance, or regulation pertaining to health, industrial hygiene, or the
environmental conditions on, under or about the Mortgaged Property, including
but not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) ("CERCLA"), as amended from
time to time, including without limitation, the Superfund Amendments and
Reauthorization Act ("SARA"), and the Resource Conservation and Recovery Act of
1976 (42 U.S.C. Sections 6901, et seq.) ("RCRA"), as amended from time to time.


"Event of Default" shall have the meaning ascribed to said term in Section 5.01
hereof.


“Excluded Swap Obligation” shall mean, with respect to any guarantor of a Swap
Obligation, and including the grant of a security interest to secure the
guaranty of such Swap Obligation, any Swap Obligation if, and to the extent
that, such Swap Obligation is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
 
 
2

--------------------------------------------------------------------------------

 


“Executive Order 13224” shall mean Executive Order No. 13224, 66 Fed. Reg. 49709
(Sept. 25, 2001), as well as any supplement, amendment or replacement thereto or
thereof.


“Extended Maturity Date” shall mean March 20, 2022.


"Hazardous Substance" shall mean one or more of the following substances: (i)
those substances included within the definitions of "hazardous substances,"
"hazardous materials," "toxic substances," or "solid waste" in CERCLA, SARA,
RCRA, the Toxic Substances Control Act, Federal Insecticide, Fungicide, and
Rodenticide Act, and the Hazardous Materials Transportation Act (49 U.S.C.
Sections 1801 et seq.), and in the regulations promulgated pursuant to said
laws; (ii) those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto); (iii) such other
substances, materials and wastes which are or become regulated under applicable
local, state or federal law, or the United States government, or which are
classified as hazardous or toxic under federal, state, or local laws or
regulations; and (iv) any material, waste or substance which is: (a) asbestos;
(b) polychlorinated biphenyls; (c) designated as a "hazardous substance"
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Sections 1251 et seq.
(33 U.S.C. §1321) or listed pursuant to Section 307 of the Clean Water Act (33
U.S.C. §1317); (d) petroleum or petroleum distillate; (e) explosives; (f)
radioactive materials; or (g) lead based paint.


"Improvements" shall mean all buildings, structures and improvements now or in
the future on the Land.


“Initial Maturity Date” shall mean March 20, 2017.


"Interest Rate Protection Agreement" shall mean any agreement between Mortgagor
and Mortgagee or any Affiliate of Mortgagee now existing or hereafter entered
into, which provides for an interest rate, currency, equity, credit or commodity
swap, cap, floor or collar, spot or forward foreign exchange transaction, cross
currency rate swap, currency option, any combination of, or option with respect
to, any of the foregoing or any similar transactions, for the purpose of hedging
Mortgagor's exposure to fluctuations in interest rates, exchange rates,
currency, stock, portfolio or loan valuations or commodity prices (including any
such or similar agreement or transaction entered into by Mortgagee or any
Affiliate thereof in connection with any other agreement or transaction between
Mortgagor and Mortgagee or any Affiliate thereof ).


"Land" shall mean the tract of real property described upon Exhibit "A" attached
hereto.


"Leases" shall mean all present and future leases and agreements, written or
oral, for the use or occupancy of any portion of the Mortgaged Property, and any
renewals, extensions or substitutions thereof and any and all subleases
thereunder.


“Loan Agreement” shall mean that certain Loan Agreement dated on or about the
date hereof between Mortgagee and Mortgagor pursuant to which Mortgagee has made
to Mortgagor and Mortgagor has borrowed from Mortgagee the principal sum of
$3,592,000.00, as evidenced by the Note, and as the same may be amended,
modified, restated or supplemented at any time or from time to time.


"Loan Documents" shall mean the Loan Agreement, theNote and this Mortgage,
together with all documents, agreements, certificates, affidavits, loan
agreements, security agreements, mortgages, collateral pledge agreements,
assignments and contracts representing, evidencing or securing any or all of the
Secured Indebtedness or executed in connection therewith, now or at any time, as
the same may be amended, modified, restated or supplemented at any time or from
time to time.
 
 
3

--------------------------------------------------------------------------------

 


"Mortgaged Property" shall mean: (i) the Land and (a) the Improvements; (b) all
estates, easements, interests, licenses, rights and titles of Mortgagor in and
to or benefiting the Land; (c) all estates, easements, interests, licenses,
rights and titles, if any, of Mortgagor in and to the real estate lying in all
present or future roads and sidewalks, in front of, or adjoining, the Land, and
in and to any strips or gores of real estate adjoining the Land; (d) all
passages, waters, water rights, water courses, riparian rights, other rights
appurtenant to the Land, as well as any after-acquired title, franchise or
license, and the reversions and remainders thereof; and (e) all estates,
easements, licenses, interests, rights and titles appurtenant or incident to the
foregoing; (ii) the Personal Property; and (iii) all other estates, easements,
licenses, interests, rights and titles which Mortgagor now has, or at any time
hereafter acquires, in and to the Land, the Improvements, the Personal Property,
and all property which is used or useful in connection therewith, including
without limitation (a) all proceeds payable in lieu of or as compensation for
loss or damage to any of the foregoing; (b) all awards for a taking or for
degradation of value in any eminent domain proceeding involving any of the
foregoing; and (c) the proceeds of any and all insurance (including without
limitation, title insurance) covering the Land, the Improvements, the Personal
Property, and any of the foregoing.


"Note" shall mean Mortgagor's Promissory Note, dated the same date as this
Mortgage in the principal amount of $3,592,000.00, payable to the order of
Mortgagee, and providing for maturity on the Initial Maturity Date unless the
maturity is extended until the Extended Maturity Date, upon satisfaction of all
of the terms and conditions for such extension as provided in the Loan
Agreement, in which case it shall mature on the Extended Maturity Date, as the
same may be amended, modified, restated, supplemented, renewed, decreased,
increased or replaced at any time or from time to time.


"Obligations" shall mean (i) any and all of the indebtedness, liabilities,
covenants, promises, agreements, terms, conditions, and other obligations of
every nature whatsoever, whether joint or several, direct or indirect, absolute
or contingent, liquidated or unliquidated, of Mortgagor to Mortgagee, evidenced
by, secured by, under and as set forth in the Note, this Mortgage and the other
Loan Documents; (ii) any and all other indebtedness, liabilities and obligations
of every nature whatsoever (whether or not otherwise secured or to be secured)
of Mortgagor (whether as maker, endorser, surety, guarantor or otherwise) to
Mortgagee or any of Mortgagee's Affiliates, whether now existing or hereafter
created or arising or now owned or howsoever hereafter acquired by Mortgagee or
any of Mortgagee's Affiliates, whether such indebtedness, liabilities and
obligations are or will be joint or several, direct or indirect, absolute or
contingent, liquidated or unliquidated, matured or unmatured; (iii) any and all
future advances under this Mortgage; (iv) any and all of the indebtedness,
liabilities, covenants, promises, agreements, terms, conditions, and other
obligations of any nature whatsoever, whether joint or several, direct or
indirect, absolute or contingent, liquidated or unliquidated, of Mortgagor to
Mortgagee under any Interest Rate Protection Agreements, including, without
limitation, any and all unpaid accrued payments due Mortgagee, under any
Interest Rate Protection Agreement, and/or the present value of future benefits
lost by Mortgagee's nonreceipt of future payments in excess of corresponding
future liabilities under any Interest Rate Protection Agreement; and (v) all
expenses and costs, including without limitation attorneys' fees, incurred by
Mortgagee in the preparation, execution, or enforcement of any document relating
to any of the foregoing; provided, however, in any and all events, the term
“Obligations” shall specifically exclude any and all Excluded Swap Obligations,
which Excluded Swap Obligations shall not be deemed to be secured hereby.


“OFAC” shall mean the Office of Foreign Assets Control of the United States
Treasury Department or any successor.


"Organizational Documents" shall mean, as to any Person which is not a natural
person, the documents and/or instruments creating and/or governing the formation
or operation of such Person, including without limitation such documents
required to be filed with any governmental authority having jurisdiction over
the creation or formation of such Person and including without limitation,
articles of incorporation, bylaws, shareholder agreements, voting trust
agreements, articles of organization, operating agreements, management
agreements, certificates of limited partnership, partnership agreements,
statements of qualification, trust agreements or indentures or other agreements
or instruments as appropriate for such Person.
 
 
4

--------------------------------------------------------------------------------

 


“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended at any time or from time to time.


"Permitted Exceptions" shall mean the exceptions to title described upon Exhibit
"B" attached hereto.


"Person" shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.


"Personal Property" shall mean the following, now owned or hereafter acquired by
Mortgagor, and all accessories, attachments, additions, replacements,
substitutes, products, proceeds, and accessions thereto or thereof: (i) all
property, personal or other­wise, at any time attached to or incorporated into
or used in or about the Land and/or Improvements, including, without limitation,
all fixtures, building materials, inventory, furniture, appliances, furnishings,
goods, equipment, and machinery and all other tangible personal property
affixed, attached or related to such property or used in connection therewith,
other than equipment otherwise financed by Mortgagor with lenders other
Mortgagee in the ordinary course of Mortgagor’s business; (ii) all accounts,
deposit accounts, inventory, instruments, chattel paper, documents, consumer
goods, insurance proceeds, surveys, plans and specifications, drawings, permits,
licenses, warranties, guaranties, deposits, prepaid expenses, contract rights,
and general intangibles now, or hereafter related to, any of the Land and/or
Improvements; (iii) all Rents and Leases; (iv) all other income or revenues of
any kind now or hereafter derived from the operation of the Land and/or the
Improvements, including without limitation overnight or other room rental
charges, service fees and charges, and other fees for the use of all or any
portion of the Mortgaged Property or any facilities thereon, or services
provided thereon or therein, (v) all general intangibles relating to the
development or use of the Land and/or Improvements, including but not limited to
all governmental permits relating to construction on the Land and/or, all names
under or by which the Land and/or Improvements may at any time be operated or
known, and all rights to carry on the business under any such names or any
variant thereof, and all trademarks and goodwill in any way relating to the Land
and/or Improvements; (vi) all water rights relating to the Land and/or
Improvements that is owned by Mortgagor in common with others, and all documents
of membership in any owners' or members' association or similar group having
responsibility for managing or operating any part of the Land and/or
Improvements; and (vii) all proceeds and claims arising on account of any damage
to or taking of the Land and/or Improvements or any part thereof, and all causes
of action and recovery for any loss or diminution in the value of the Land
and/or Improvements and all rights of the Mortgagor under any policy or policies
of insurance covering the Land and/or Improvements or any Rents relating to the
Land and/or Improvements and all proceeds, loss payments and premium refunds
which may become payable with respect to such insurance policies.


“Prohibited Person” shall mean a Person who at any time: (i) is listed in the
Annex to Executive Order 13224, (ii) listed on the Blocked Persons List; (iii)
is a Person with whom Mortgagee is prohibited from doing business or entering
into any transaction with pursuant to any law, regulation or order relating to
terrorism or money laundering, including without limitation Executive Order
13224; or (iv) is an Affiliate of, or is controlled by, any Person described in
clauses (i), (ii) and (iii) preceding.


"Rents" shall mean the rents, income, receipts, revenues, issues and profits now
due or which may become due or to which Mortgagor may now or hereafter become
entitled or may demand or claim, arising or issuing from or out of the Leases or
from or out of the Mortgaged Property, or any part thereof, including, without
limitation, minimum rents, additional rents, percentage rents, common area
maintenance charges, parking charges (including monthly rental for parking
spaces), tax and insurance premium contributions, and liquidated damages
following default, premiums payable by any Lessee upon the exercise of any
cancellation privilege provided for in any of the Leases, and all proceeds
payable under any policy of insurance covering the loss of rent resulting from
untenantability caused by destruction or damage of the Mortgaged Property,
together with any and all rights and claims of any kind which Mortgagor may have
against any Lessee or against any other occupants of the Mortgaged Property.
 
 
5

--------------------------------------------------------------------------------

 


"Secured Indebtedness" shall mean: (i) all principal, interest, late charges,
fees, premiums, expenses, obligations and liabilities of Mortgagor to Mortgagee
arising pursuant to or represented by the Note;(ii) all indebtednesses,
liabilities, and obligations arising under this Mortgage or under any other Loan
Documents; (iii) all Obligations; and (iv) any and all renewals, increases,
extensions, modifications, rearrangements, or restatements of the Note or all or
any part of the loans, advances, future advances, indebtednesses, liabilities,
and obligations described or referred to herein together with all costs,
expenses, and attorneys' fees incurred in connection with the enforcement or
collection thereof.


“Swap Obligation” shall mean any obligation under or in connection with an
Interest Rate Protection Agreement that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, as amended from time to time.

ARTICLE TWO
GRANT; WARRANTY OF TITLE
 
For good and valuable consideration, including the loan evidenced by the Note,
and in order to secure the Secured Indebtedness, Mortgagor does hereby GRANT,
BARGAIN, SELL, TRANSFER, ASSIGN, MORTGAGE, AND CONVEY unto Mortgagee, and
Mortgagee's successors and assigns, the Mortgaged Property, subject to the
Permitted Exceptions, TO HAVE AND TO HOLD the Mortgaged Property, together with
all and singular the rights, hereditaments, and appurtenances thereto, for the
use and benefit of Mortgagee, forever. CONDITIONED, however, that if Mortgagor
shall promptly pay or cause to be paid to Mortgagee the Secured Indebtedness,
then these presents shall cease and be void, otherwise these presents shall
remain in full force and effect. Mortgagor for Mortgagor and Mortgagor's
successors, hereby agrees to warrant and forever defend, all and singular, good
and marketable unencumbered fee simple title to the Mortgaged Property unto
Mortgagee, and Mortgagee's successors or assigns, forever, against every person
whomsoever lawfully claiming, or to claim, the same or any part thereof,
subject, however, to the Permitted Exceptions. The foregoing warranty of title
shall survive the foreclosure of this Mortgage and shall inure to the benefit of
and be enforceable by any person who may acquire title to the Mortgaged Property
pursuant to such foreclosure.
 
ARTICLE THREE
REPRESENTATIONS AND WARRANTIES AND COVENANTS


3.01 Representations and Warranties. Mortgagor represents and warrants to
Mortgagee as follows:


(a) Authority, etc. Mortgagor is a corporation duly formed, validly existing and
in good standing under the laws of its state of organization and its
Organizational Documents and is duly qualified to transact business within the
State of Florida; Mortgagor has all requisite power and authority to own, lease
and operate its properties, including without limitation the Mortgaged Property;
Mortgagor has full and lawful authority and power to execute, acknowledge,
deliver, and perform this Mortgage and the other Loan Documents and the Loan
Documents constitute the legal, valid, and binding obligations of Mortgagor and
any other party thereto, enforceable against Mortgagor and such other parties in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting creditors' rights generally; and neither the execution and delivery of
the Loan Documents, nor performance of or compliance with the terms thereof,
will contravene or conflict with any law, statute or regulation to which
Mortgagor is subject or any judgment, license, order or permit applicable to
Mortgagor or any Organizational Document, indenture, mortgage, agreement or
other instrument to which Mortgagor is a party or by which Mortgagor or the
Mortgaged Property may be bound or subject.
 
 
6

--------------------------------------------------------------------------------

 


(b) Place of Business. Mortgagor’s principal place of business, chief executive
office, location of its account records, mailing address and address for notices
hereunder is set forth in the preamble hereof.
 
(c) Title. Mortgagor is the owner of good and marketable title to the Mortgaged
Property, subject only to the Permitted Exceptions; Mortgagor has not previously
sold, assigned, transferred or granted a lien or encumbrance in, and no liens or
encumbrances exist in, the Mortgaged Property, or any part thereof.
 
(d) Access. The Mortgaged Property has full and free access to and from public
streets and utilities' services and connections as are necessary for the
occupancy and operation thereof.
 
(e) Conflicts. Neither the execution and delivery of the Loan Documents, nor
consummation of any of the transactions therein contemplated, nor compliance
with the terms and provisions thereof, will contravene or conflict with any
provision of law, statute or regulation to which Mortgagor is subject or any
judgment, license, order or permit applicable to Mortgagor or any indenture,
mortgage, deed of trust, agreement or other instrument to which Mortgagor is a
party or by which Mortgagor or the Mortgaged Property may be bound, or to which
Mortgagor or the Mortgaged Property may be subject.
 
(f) Information Provided. To the best of Mortgagor’s knowledge, all reports,
statements, financial statements, cost estimates and other data, furnished by or
on behalf of Mortgagor including, without limitation, any maps of survey, plans
and specifications, and commitments for title insurance are true and correct in
all material respects.
 
(g) Defaults. No event has occurred and is continuing which constitutes an Event
of Default or would, with the lapse of time or giving of notice or both,
constitute an Event of Default.
 
(h) Taxes. All taxes, assessments and other charges levied against the Mortgaged
Property and currently payable have been paid in full.
 
(i) Leases. Mortgagor has duly and punctually performed all and singular its
obligations under any existing Leases up to the date hereof and, to Mortgagor’s
knowledge, no default currently exists under any such existing Lease.
 
(j) Commercial Loan. The Secured Indebtedness constitutes a contract under which
credit is extended for business, commercial, investment, or other similar
purpose, and is not for personal, family, household or agricultural use.
 
(k) No Casualty. The Mortgaged Property is not now damaged or injured as a
result of any casualty.
 
(l) Priority of Security Interest. The security interests created pursuant to
the terms of the Loan Documents (to the extent that they create security
interests) are valid and subsisting security interests constituting first
priority security interests in and to the collateral identified therein, subject
to the Permitted Exceptions, all as more fully provided in the Loan Documents.
 
(m) Zoning. The Mortgaged Property is shown on the applicable zoning map as
being zoned for a classification that permits the use of theImprovements and,
except as expressly disclosed to Mortgagee in writing as of the date hereof,
there are no conditional governmental permits relating to the use of the
Mortgaged Property or any such Improvements.
 
(n) Permits. Except as expressly disclosed to Mortgagee in writing as of the
date hereof, Mortgagor has obtained, and paid the fees for, all governmental
permits and licenses necessary for the use and operation of the Mortgaged
Property.
 
 
7

--------------------------------------------------------------------------------

 


(o) Compliance with Governmental Regulations. To the Mortgagor’s knowledge,
there are no material violations of governmental laws or regulations that
pertain to the Mortgaged Property, and the existing Improvements do not violate
any applicable building, fire or zoning codes or regulations of any governmental
agencies having jurisdiction thereof.
 
(p) No Adverse Change. There has been no material adverse change in the
financial condition of the Mortgagor since the date of application for the loan
evidenced by the Note, nor has any portion of the Mortgaged Property been taken
by eminent domain or condemned.
 
(q) No Possessory Interests. Except for tenants under written Leases approved by
Mortgagee, no Person has any possessory interest in the Mortgaged Property or
right to occupy any portion thereof.
 
(r) Legal Proceedings. There are no claims, suits or other legal proceedings,
pending or, to the actual knowledge of Mortgagor, on the date hereof, threatened
against Mortgagor before any court or tribunal, which, if adversely determined,
could (1) result in a judgment in money damages, or a fine or penalty against
Mortgagor or the Mortgaged Property, (2) impair Mortgagor's ability to perform
its obligations under the Loan Documents, (3) impair Mortgagor's ability to use
or occupy any Improvements, or (4) reduce Mortgagor's income.
 
(s) Utilities. All utilities required by law or required for use and operation
of the Mortgaged Property are available in sufficient capacity to meet the needs
of the existing Improvements, and all lines for such utilities run either from
publicly dedicated streets or, in the event they run through or over private
property, there exist properly recorded easements which run with the land within
which same run.
 
(t) Access Laws. To Mortgagor’s knowledge, the Improvements arein compliance
with all Access Laws applicable to the Mortgaged Property.
 
(u) Bankruptcy. There are no actions, whether voluntary or involuntary, pending
or threatened under the United States Bankruptcy Code in which Mortgagor is a
"debtor".
 
(v) Patriot Act. Mortgagor is not a Prohibited Person and Mortgagoris in full
compliance with all applicable, orders, rules, or regulations promulgated under
or in connection with Executive Order 13224 and/or the Patriot Act.
 
(w) Tax Liability. Mortgagor has filed all required federal, state and local tax
returns and has paid all taxes due (including interest and penalties, but
subject to lawful extensions disclosed to Mortgagee in writing) other than taxes
being promptly and actively contested in good faith and by appropriate
proceedings. Mortgagor is maintaining adequate reserves for tax liabilities
(including contested liabilities) in accordance with generally accepted
accounting principles or in accordance with such other principles or methods as
are reasonably acceptable to Mortgagee.
 
3.02 Covenants. So long as this Mortgage shall remain in effect, Mortgagor
covenants and agrees with Mortgagee as follows:
 
(a) Payment of Obligations. Mortgagor shall pay as and when due all amounts
owing on the Obligations, including without limitation the Secured Indebtedness.
 
(b) Other Loan Documents. Mortgagor shall perform all covenants, agreements and
undertakings required of Mortgagor under the other Loan Documents, as and when
required thereunder.
 
(c) Taxes. Mortgagor shall pay all lawful taxes and assessments as to any of the
Mortgaged Property, and shall furnish to Mortgagee evidence satisfactory to
Mortgagee of the timely payment of such taxes and assessments; provided,
however, Mortgagor shall not be required to pay any such tax or assessment if
and so long as the amount, applicability or validity thereof is being contested
in good faith by appropriate legal proceedings and appropriate cash reserves
therefor have been deposited with Mortgagee in an amount equal to the amount
being contested plus a reasonable additional sum to cover costs, legal fees and
expenses, interest and penalties.
 
 
8

--------------------------------------------------------------------------------

 


(d) Insurance.
 
(i) Type and Amounts. Mortgagor shall maintain or cause to be maintained, to
promptly pay, on or before the same becoming due, all premiums relative to,
shall provide Mortgagee with evidence of such coverages as Mortgagee shall
require with respect to, and shall name Mortgagee as an additional insured, loss
payee and/or mortgagee, as appropriate, under, the following policies of
insurance as and when required below, which must be carried with insurers
approved by and acceptable to Mortgagee, in its sole discretion: (i) an "all
risk" policy of insurance insuring against loss or damage by fire, casualty and
other hazards as now are or subsequently may be covered by an "all risk" policy
of insurance including, without limitation, riot and civil commotion, vandalism,
malicious mischief, burglary and theft, lightning, hail, windstorm, and
explosion; (ii) comprehensive general public liability insurance covering
occurrences that may arise in the Mortgaged Property, including broad form
property damage, blanket contractual and personal injuries (including death
resulting therefrom), and containing minimum limits of $1,000,000.00 per
occurrence and $2,000,000.00 in the aggregate; (iii) workers' compensation
insurance sufficient to meet all statutory requirements, as may be amended from
time to time; (iv) if any of the Mortgaged Property is located in an area
designated as a special flood hazard area, insurance against flood hazards in
the maximum amounts available under the National Flood Insurance Program; and
(v) such other coverages as Mortgagee may from time to time or at any time
require. All policies of insurance required hereunder shall be satisfactory in
form and substance to Mortgagee and shall be approved by Mortgagee as to
amounts, form, risk coverage, deductibles, loss payees and insureds.

 
(ii) Requirements as to Policies. All policies of insurance required hereunder
are (1) to be issued by companies approved by Mortgagee and either licensed to
transact business in the State of Florida, or obtained through a duly authorized
surplus line insurance agent or otherwise in conformity with the laws of such
state, with a claims paying ability rating of "A" or better by Standard & Poor's
Ratings Group or a rating of "A:X" or better in the current Best's Insurance
Reports, (2) to contain the standard New York mortgagee non-contribution clause
naming Mortgagee as the Person to which all payments made by such insurer shall
be paid, (3) to be maintained so long as the Secured Indebtedness remains unpaid
without cost to Mortgagee, and (4) to provide that Mortgagee shall receive at
least thirty (30) days prior written notice of any modification, termination or
cancellation.

 
(iii) Delivery of Policies. Mortgagor shall cause the originals or duplicate
originals of each policy required hereunder to be delivered to Mortgagee.
 
(iv) Payment of Premiums. Mortgagor shall pay, or cause to be paid, all
insurance premiums at least thirty (30) days before such premiums become due and
shall furnish Mortgagee satisfactory proof of such timely payments and shall
deliver all renewal policies to Mortgagee at least thirty (30) days prior to the
expiration of each expiring policy.

 
(v) Review of Values. Upon the written request of Mortgagee, Mortgagor shall
increase the amount of insurance covering the Mortgaged Property to its then
full insurable value.
 
(e) Notice of Casualty. Mortgagor shall immediately deliver written notice to
Mortgagee of any casualty loss affecting the Mortgaged Property that would cost
more than $10,000.00 to repair or replace.

 
(f) Compliance with Laws. Mortgagor shall comply with all governmental laws,
ordinances, rules, and regulations applicable to the Mortgaged Property and its
ownership, use, and operation, and shall comply with all, and not violate any,
easements, restrictions, agreements, covenants, and conditions with respect to
or affecting the Mortgaged Property, or any part thereof.


 
9

--------------------------------------------------------------------------------

 
 
(g) Condition of Mortgaged Property. Mortgagor shall maintain, preserve, and
keep the Mortgaged Property in good repair and condition at all times and from
time to time.


(h) Payments for Labor and Materials. Mortgagor shall pay promptly all bills for
labor, materials and equipment incurred in connection with the Mortgaged
Property, and shall never permit to be fixed against the Mortgaged Property, or
any part thereof, any lien, even though inferior to the liens and security
interests hereof, for any such bill which may be legally due and payable;
provided, however, Mortgagor shall not be required to pay any such bill if the
amount, applicability or validity thereof is being contested in good faith by
appropriate legal proceedings and Mortgagor has furnished to Mortgagee a bond in
form and substance acceptable to Mortgagee with corporate surety satisfactory to
Mortgagee, or other security satisfactory to Mortgagee, and sufficient such that
the contested lien shall be transferred from the Mortgaged Property to such
bond.


(i) Further Assurances. Mortgagor shall execute and deliver forthwith to
Mortgagee, at any time and from time to time upon request by Mortgagee, any and
all additional instruments (including, without limitation, deeds of trust,
mortgages, security agreements, assignments, and financing statements) and
further assurances, and to do all other acts and things at Mortgagor's expense,
as may be necessary or proper, in Mortgagee's reasonable opinion, to effect the
intent of these presents, to more fully evidence and to perfect, the rights,
titles and Liens, herein created or intended to be created hereby and to protect
the rights of Mortgagee hereunder.


(j) Prohibition Against Liens. Without the prior written consent of Mortgagee,
Mortgagor shall not create, incur, permit or suffer to exist in respect of the
Mortgaged Property, or any part thereof, any other or additional lien on a
parity with or superior or inferior to the liens and security interests hereof;
provided, however, if any such lien now or hereafter affects the Mortgaged
Property or any part thereof, Mortgagor covenants to timely perform all
covenants, agreements and obligations required to be performed under or pursuant
to the terms of any instrument or agreement creating or giving rise to such
lien.


(k) Conveyance; Due On Sale. Without the prior written consent of Mortgagee, in
Mortgagee's sole and absolute discretion (i.e., such consent may be withheld for
any reason or for no reason whatsoever), Mortgagor shall not sell or otherwise
dispose (which shall include any installment sales contract or agreement for
deed, lease-option agreement, ground lease, or lease under which the tenant does
not occupy any portion of the Mortgaged Property) of the Mortgaged Property, or
any part thereof, nor shall it permit the change in control in Mortgagor or any
Person comprising Mortgagor that results in a material change in the identity of
the Person(s) in control of such entity. In the event of the violation of any of
the foregoing, Mortgagee may, at its election, declare the entire Secured
Indebtedness to be immediately due and payable, without notice to Mortgagor
(which notice Mortgagor hereby expressly waives); and upon such declaration, the
entire Secured Indebtedness shall be immediately due and payable, anything
contained in any Loan Document to the contrary notwithstanding, and the
Mortgagee shall have such options as are provided herein and the Loan Documents.
Mortgagee shall not be required to demonstrate any actual impairment of its
security in order to exercise such option. The provisions hereof shall be
operative with respect to, and be binding upon, any Persons who shall acquire
any part or interest in or encumbrance upon the Mortgaged Property, or any
interest in the Mortgagor. Any waiver by the Mortgagee of the provisions hereof
shall not be a waiver of the right of the Mortgagee in the future to insist upon
strict compliance with the provisions hereof.


(l) Annual Financial Statements. Mortgagor shall deliver to Mortgagee financial
statements and other financial information as and when required pursuant to the
terms of the Loan Agreement.


(m) Additional Reports and Information. Mortgagor shall also deliver to
Mortgagee, in form and substance reasonably satisfactory to Mortgagee and within
ten (10) days of Mortgagee's request therefor from time to time, (a) copies of
all financial statements and reports that Mortgagor sends to its shareholders
(if Mortgagor is a corporation), its partners (if Mortgagor is a partnership or
joint venture) or to its members (if Mortgagor is a limited liability company),
(b) copies of all reports which are available for public inspection or which
Mortgagor is required to file with any governmental authority, and (c) all other
information relating to Mortgagor, the Mortgaged Property or the Secured
Indebtedness reasonably required by Mortgagee from time to time.
 
 
10

--------------------------------------------------------------------------------

 


(n) Tax on Liens. If at any time any law shall be enacted imposing or
authorizing the imposition of any tax upon this Mortgage, or upon any rights,
titles, liens, or security interests created hereby, or upon the Secured
Indebtedness, or any part thereof, Mortgagor shall pay immediately all such
taxes to the extent permitted by law; provided that, if it is unlawful for
Mortgagor to pay such taxes, then Mortgagor shall, if Mortgagee so requires,
prepay the Secured Indebtedness in full within sixty (60) days after demand
therefor by Mortgagee.


(o) Inspections. During all business hours, Mortgagor shall allow any
representative of Mortgagee to inspect the Mortgaged Property, and all books and
records of Mortgagor, and to make and take away copies of such books and
records. Mortgagor shall maintain complete and accurate books and records in
accordance with good accounting practices.


(p) Removal of Personalty. Mortgagor shall not cause or permit any of the
Personal Property to be removed from Mortgaged Property, except items of
Personal Property which have become obsolete or worn beyond practical use and
which have been replaced by adequate substitutes having a value equal to, or
greater than, the replaced items when new.


(q) Expenses. Mortgagor shall promptly pay and hold Mortgagee harmless from all
appraisal fees, survey fees, recording fees, abstract fees, title policy fees,
escrow fees, attorneys' fees, and all other costs of every kind incurred by
Mortgagee in connection with the Secured Indebtedness, the collection thereof
and the exercise by Mortgagee of its rights and remedies hereunder and under the
other Loan Documents. Additionally, Mortgagor agrees to reimburse Mortgagee of
the cost of periodic field examinations of the Mortgagor’s books and records at
such intervals as Mortgagee may require.


(r) Mortgagee's Right to Make Certain Payments. In the event Mortgagor fails to
pay and/or discharge the taxes, assessments, liens, levies, liabilities,
obligations and encumbrances, or fails to keep the Mortgaged Property insured or
to deliver the policies, premiums paid or fails to repair the Mortgaged Property
as herein agreed, Mortgagee is hereby authorized at its election to pay and/or
discharge, the taxes, assessments, liens, levies, liabilities, obligations and
encumbrances or any part thereof, to procure and pay for such insurance or to
make and pay for such repairs, without any obligation on its part to determine
the validity and/or necessity thereof, and without Mortgagee waiving or
affecting any option, lien, equity or right under or by virtue of this Mortgage;
Mortgagee shall endeavor to provide written notice of Mortgagee’s intention to
take make any such payment or otherwise take any such action but shall not be
required to do so as a condition of making any such payment or taking any such
action. The full amount of each and every such payment made by the Mortgagee
shall be immediately due and payable by Mortgagor and shall bear interest from
date thereof until paid at the default rate set forth in the Note and together
with such interest, shall be secured by the lien of this Mortgage. Nothing
herein contained shall be deemed as requiring Mortgagee to advance or spend
monies for any of the purposes mentioned in this paragraph.


(s) Obligations Under Personal Property; Governmental Approvals; and Contracts.
Mortgagor shall perform fully all obligations imposed upon Mortgagor by the
agreements and instruments constituting part of the Personal Property
(including, without limitation, the Leases), all governmental approvals,
licenses or permits relative to the use and occupancy of the Improvements, and
shall maintain and keep all of the foregoing in full force and effect.


(t) Alterations. Mortgagor shall make no material alterations in the Mortgaged
Property, except as required by law or municipal ordinance, without Mortgagee's
prior written consent, which consent shall not be unreasonably withheld or
delayed provided that such alterations shall not have any materially adverse
effect on the value or use of the Mortgaged Property.
 
 
11

--------------------------------------------------------------------------------

 


(u) Payment of Utilities Mortgagor shall pay promptly all charges for utilities
or services related to the Mortgaged Property.


(v) Patriot Act Compliance. Mortgagor shall not, and shall use commercially
reasonable efforts to ensure that any Affiliate of Mortgagor shall not: (i)
conduct any business, or engage in any transaction or dealing, with any
Prohibited Person, including without limitation knowingly making or receiving
any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person; or (ii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order 13224 or the
Patriot Act. On request from time to time by Mortgagee, Mortgagor shall promptly
deliver to Mortgagee any such certification or other evidence as Mortgagee shall
reasonably require confirming that, to Mortgagor’s knowledge, no violation of
this subsection shall have occurred.
 
(w) Forfeiture. Mortgagor shall not commit, permit or suffer any act, omission
or circumstance which would afford any federal, state or local government, or
agency thereof, the right of forfeiture as against the Mortgaged Property or any
part thereof or any monies paid in performance of the Obligations. In
furtherance thereof, Mortgagor hereby agrees to, and does, indemnify, defend and
hold Mortgagee harmless of, from and against any loss, damage or injury by
reason of any such forfeiture as a result of Mortgagor’s breach of the foregoing
covenants.


(x) Access Laws. Mortgagor shall strictly comply at all times, to the extent
required thereby, with all Access Laws.


(y) Appraisals. Mortgagor shall pay for and cooperate with Mortgagee in
obtaining an appraisal of the Mortgaged Property when required by the
regulations of the Federal Reserve Board or the Federal Deposit Insurance
Corporation or any other governmental agency or regulator having jurisdiction
over Mortgagee or at such other times as the Mortgagee may reasonably require.
Such appraisals shall be performed by an independent third party appraiser
selected by Mortgagee. The cost of such appraisals shall be paid by Mortgagor
within ten (10) days of receiving an invoice therefor.


ARTICLE FOUR
ENVIRONMENTAL MATTERS


4.01 Representations and Warranties. Mortgagor represents and warrants to
Mortgagee as follows: (i) to the best of Mortgagor’s knowledge, neither the
Mortgaged Property nor the Mortgagor is in violation of or subject to any
existing, pending or threatened investigation by any governmental authority
under any Environmental Law; (ii) except as otherwise disclosed in a separate
Environmental Indemnity Agreement dated on or about the date hereof from
Mortgagor in favor of Mortgagee, Mortgagor has not and is not required by any
Environmental Law to obtain any permits or license to construct or use any
improvements, fixtures or equipment forming a part of the Mortgaged Property;
(iii) Mortgagor has made diligent inquiry into previous uses and ownership of
the Mortgaged Property, and has determined that no Hazardous Substance has been
disposed of or released on or to the Mortgaged Property; (iv) Mortgagor's prior,
current and intended future use of the Mortgaged Property will not result in the
disposal or release of any Hazardous Substance on or to the Mortgaged Property
except as permitted by applicable law.
 
4.02 Environmental Matters. Mortgagor shall not use, generate, manufacture,
store, release, discharge, or dispose of on, under, or about the Mortgaged
Property or transport to or from the Mortgaged Property any Hazardous Substance
or allow any other person or entity to do so except under conditions permitted
by applicable laws (including all Environmental Laws). Mortgagor shall keep and
maintain the Mortgaged Property in compliance with, and shall not cause or
permit the Mortgaged Property to be in violation of, any Environmental Law.
Mortgagor shall give prompt written notice to Mortgagee of: (i) any proceeding
or inquiry by any governmental authority with respect to the presence of any
Hazardous Substance on the Mortgaged Property or the migration thereof from or
to other property; (ii) all claims made or threatened by any third party against
Mortgagor or the Mortgaged Property relating to any loss or injury resulting
from any Hazardous Substance; and (iii) Mortgagor's discovery of any occurrence
or condition on any real property adjoining or in the vicinity of the Mortgaged
Property that could cause the Mortgaged Property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of the Mortgaged Property under any Environmental Law, or to be otherwise
subject to any restrictions on the ownership, occupancy, transferability or use
of the Mortgaged Property under any Environmental Law. Mortgagor shall provide
to Mortgagee copies, contemporaneously with filing same, of all reports,
inventories, notices or other forms filed or submitted to the Environmental
Protection Agency, or any state or local agency having responsibility for
overseeing or enforcing any Environmental Laws. In the event that any
investigation, site monitoring, containment, cleanup, removal, restoration or
other remedial work of any kind or nature (the ”Remedial Work") is reasonably
necessary under any applicable local, state or federal law or regulation, any
judicial order, or by any governmental entity because of, or in connection with,
the current or future presence or release of a Hazardous Substance, Mortgagor
shall within such period of time as may be required under any applicable law,
regulation, order or agreement, commence and thereafter diligently prosecute to
completion, all such Remedial Work. All Remedial Work shall be performed by
competent contractors. All costs and expenses of such Remedial Work shall be
paid by Mortgagor including, but not limited to, Mortgagee's reasonable
attorneys' fees and costs incurred in connection with review of such Remedial
Work. In the event Mortgagor shall fail to diligently prosecute to completion
such Remedial Work, Mortgagee may, but shall not be required to, cause such
Remedial Work to be performed and all costs and expenses thereof, or incurred in
connection therewith, shall become part of the Secured Indebtedness.
 
 
12

--------------------------------------------------------------------------------

 
 
4.03 Environmental Indemnity. Mortgagor shall protect, indemnify and hold
harmless Mortgagee, its directors, officers, employees, agents, successors and
assigns from and against any and all loss, damage, cost, expense or liability
(including attorneys' fees and costs) directly or indirectly arising out of or
attributable to the use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal, or presence of a Hazardous Substance
on, under or about the Mortgaged Property whether known or unknown, fixed or
contingent, occurring prior to the termination of this Mortgage, including, but
not limited to: (i) all foreseeable consequential damages; and (ii) the costs of
any required or necessary repair, cleanup or detoxification of the Mortgaged
Property and the preparation and implementation of any closure, remedial or
other required plans. This indemnity shall survive the release of the lien of
this Mortgage, or the extinguishment of the lien by foreclosure or action in
lieu thereof, and this covenant shall survive such release or extinguishment.
 
ARTICLE FIVE
EVENTS OF DEFAULT; REMEDIES
 
5.01 Events of Default. Any one or more of the following shall constitute an
"Event of Default" hereunder:
 
(a) the failure to make any payment of principal and/or interest on the Secured
Indebtedness or any other obligation of Mortgagorto Mortgagee (i) within ten
(10) days of when due, as to any regular payment, and/or (ii) when due as to any
payment due on demand, at maturity or by acceleration;
 
(b) if any representation or warranty of Mortgageein any of this Mortgage, the
Loan Agreement, the other Loan Documents, any endorsement, any guaranty, or in
any certificate or statement furnished at any time thereunder or in connection
therewith proves to be untrue or misleading in any material respect when made or
furnished;
 
(c) default which is not otherwise the subject of any other provision of this
paragraph shall occur in the performance of any of the covenants or agreements
of Mortgagorcontained in the Note, the Loan Agreement, this Mortgage, or any
other Loan Document and such default is not capable of being cured, or if
capable of being cured shall continue uncured to the reasonable satisfaction of
Mortgagee for a period of forty-five (45) days after written notice thereof from
Mortgagee to Mortgagor, or such other lesser or greater period of time, if any,
with or without notice as specifically set forth in the applicable document or
instrument; provided, however, in the event that such default is capable of
being cured but not within forty-five (45) days, or such other greater or lesser
curative period with respect to the particular default, Mortgagor shall have
such additional time, not to exceed an additional fifteen (15) days within which
to cure such default, provided that it commences such cure within the original
curative period therefor and thereafter diligently prosecutes the same to
completion;
 
 
13

--------------------------------------------------------------------------------

 


(d) the commencement of a proceeding by or against Mortgagor for dissolution or
liquidation, the voluntary or involuntary termination or dissolution of
Mortgagor or the merger or consolidation of Mortgagor with or into another
entity, and in the case of an involuntary proceeding only the same is not
dismissed within sixty (60) days from the date of filing thereof;
 
(e) the insolvency of, the business failure of, the appointment of a custodian,
trustee, liquidator or receiver for or for any of the property of, the
assignment for the benefit of creditors by, or the filing of a petition under
bankruptcy, insolvency or debtor's relief law or the filing of a petition for
any adjustment of indebtedness, composition or extension by or against
Mortgagor, and in the case of an involuntary proceeding only the same is not
dismissed within sixty (60) days from the date of filing thereof
 
(f) the failure of Mortgagor to timely deliver such financial statements and
other statements of condition or other information, as required by the Loan
Agreementor as Mortgagee shall request from time to time;
 
(g) the entry of a judgment against Mortgagor which Mortgagee deems to be of a
material nature, in Mortgagee's sole discretion, which is not released or
satisfied within forty-five (45) days of the entry thereof;
 
(h) the seizure or forfeiture of, or the issuance of any writ of possession,
garnishment or attachment, or any turnover order for any property of Mortgagor,
including without limitation the Mortgaged Property;
 
(i) should Mortgagee’s liens, mortgages or security interests, including without
limitation this Mortgage, in any of the collateral for the Note, including
without limitation the Mortgaged Property, become unenforceable, or cease to be
first priority liens, mortgages or security interests;
 
(j) the determination by Mortgagee that a material adverse change has occurred
in the financial condition of Mortgagor;
 
(k) the failure of Mortgagor's business to comply with any law or regulation
controlling its operation which has a material adverse effect on Mortgagor, its
business or the Mortgaged Property; or
 
(l) condemnation or taking by eminent domain of all or any material part (as
determined by Mortgagee in its sole discretion) of the Mortgaged Property.
 
5.02 Remedies of Mortgagee. Upon the occurrence of any Event of Default, the
Mortgagee may immediately do any one or more of the following:
 
(a) Declare the outstanding principal amount of the Note and the interest
accrued thereon, and all other sums comprising the Secured Indebtedness, to be
due and payable immediately, and upon such declaration such principal and
interest and other sums shall immediately become due and payable without demand,
notice or presentment for payment.


(b) Mortgagee may proceed by suit or suits at law or in equity or by any other
appropriate proceeding or remedy (i) to enforce payment of the Note or the
performance of any term hereof or any other right; (ii) to foreclose this
Mortgage and to sell, as an entirety or in separate lots or parcels, the
Mortgaged Property under the judgment or decree of the court or courts of
competent jurisdiction; (iii) to collect all Rents, issues, profits, revenues,
income, proceeds or other benefits from the Mortgaged Property; (iv) to seek
appointment of a receiver; (v) to enter upon and take possession of the
Mortgaged Property and to collect all Rents, issues, profits, revenues, income
or other benefits thereof and apply the same as the court may direct and such
receiver shall have all rights and powers permitted under law; (vi) to pursue
any other remedy available to it, including, but not limited to, taking
possession of the Mortgaged Property without notice or hearing to Mortgagor;
(vii) to make repairs, alterations, additions and improvements to the Mortgaged
Property for the purpose of preserving it or its value; or (viii) to surrender
all insurance policies. Mortgagee shall take action either by such proceedings
or by the exercise of its power with respect to entry or taking possession, or
both as Mortgagee may determine.
 
 
14

--------------------------------------------------------------------------------

 


(c) Pursue any and all remedies available under the Code, it being agreed that
ten (10) days' notice as to the time, date and place of any proposed sale shall
be reasonable.
 
(d) Exercise any and all rights or other remedies as contained in the other Loan
Documents.
 
5.03 Remedies Cumulative. The rights of Mortgagee and its successors and assigns
hereunder or under any other Loan Document, shall be separate, distinct and
cumulative of other powers and rights herein granted and all other rights which
Mortgagee may have in law or equity, and none of them shall be in exclusion of
the others; and all of them are cumulative to the remedies for collection of
indebtedness, enforcement of rights under mortgages, and preservation of
security as provided at law. No act of Mortgagee or its successors or assigns,
shall be construed as an election to proceed under any one provision to the
exclusion of any other provision, or an election of remedies to the bar of any
other remedy allowed at law or in equity, anything herein or otherwise to the
contrary notwithstanding.


ARTICLE SIX
SECURITY AGREEMENT


6.01 Grant and Perfection of Security Interest. Mortgagor hereby transfers,
assigns, delivers and grants to Mortgagee a security interest in and right of
set-off against the Personal Property as security for payment of the Secured
Indebtedness. Mortgagor hereby authorizes Mortgagee to file in each and every
jurisdiction as Mortgagee shall determine one or more financing statements (or a
photocopy of this Mortgage in substitution for a financing statement),
continuation statements or amendments thereto as Mortgagee shall at any time or
from time to time determine, and otherwise containing such information as is
required or is permissible to be contained in a financing statement filed
pursuant to Article 9 of the Code. Mortgagor shall have possession of the
Personal Property, except to the extent otherwise expressly provided in this
Mortgage or where Mortgagee elects, in its sole and absolute discretion, to
perfect its security interest by possession in addition to or instead of filing
of a financing statement. To the extent that any Personal Property is in the
possession of a third party, Mortgagor agrees that it shall join with Mortgagee,
and take such other steps as Mortgagee shall require, in notifying, but also
hereby authorizes Mortgagee to directly notify without Mortgagor's joinder, the
third party of Mortgagee's security interest and obtaining an acknowledgment in
such form or forms as Mortgagee shall require from the third party that it is
holding the Personal Property or such portion as is held by the third party for
the benefit of the Mortgagee and subject to the security interest granted herein
and the operation of this Mortgage. Mortgagor agrees that it shall join with
Mortgagee, and take such other steps as Mortgagee shall require, in obtaining
"control" of any Investment Property, Deposit Accounts, Letter of Credit Rights
or Electronic Chattel Paper (as such terms are defined in the Code) forming any
part of the Personal Property, with any agreements establishing control to be in
form and substance satisfactory to Mortgagee.
 
6.02 Notice of Change in Location. Mortgagor covenants and agrees that in the
event that the state of its "location," as used in the Code, shall change from
its "location" existing as of the date hereof, Mortgagor shall notify Mortgagee
in writing within fifteen (15) days thereof and shall further provide to
Mortgagee the state of its location and shall take all such actions as are
required in order to perfect or continue the perfection of Mortgagee's security
interest in the Personal Property.
 
6.03 Assignment of Non-Code Personal Property. To the extent that any of the
Personal Property is not subject to the Code, Mortgagor hereby assigns to
Mortgagee all of Mortgagor's right, title, and interest in and to the Personal
Property to secure the Secured Indebtedness, together with the right of set-off
with regard to such Personal Property (or any part hereof). Release of the lien
of this Mortgage shall automatically terminate this assignment.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE SEVEN
ASSIGNMENT OF RENTS


7.01 Assignment. Mortgagor does hereby grant, transfer and assign unto Mortgagee
(i) the Leases; (ii) any and all guaranties of payment or performance of the
obligations of any lessee under any Leases; and (iii) all Rents or issues from
the Mortgaged Property; provided, however, that Mortgagee hereby grants to
Mortgagor a license to collect and receive all Rents, which license shall be
revocable by notice from Mortgagee to Mortgagor at any time after the occurrence
and during the continuation of an Event of Default.
 
7.02 No Liability on Mortgagee. Mortgagee shall not be liable for any loss
sustained by Mortgagor resulting from Mortgagee's failure to let the Mortgaged
Property, or any part thereof, after an Event of Default or from any other act
or omission of Mortgagee in managing the Mortgaged Property, or any part
thereof. Mortgagee shall not be obligated to perform or discharge, any
obligation, duty or liability under the Leases and Mortgagor shall indemnify
Mortgagee for, and hold Mortgagee harmless from, any and all liability, loss or
damage which may or might be incurred under the Leases, and from any and all
claims and demands whatsoever which may be asserted against Mortgagee by reason
of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants or agreements contained in the Leases. Should
Mortgagee incur any such liability under the Leases or in defense of any such
claims or demands, the amount thereof, including costs, expenses and reasonable
attorneys' fees shall be secured hereby and Mortgagor shall reimburse Mortgagee
therefor immediately upon demand, and upon the failure of Mortgagor to do so
Mortgagee may, at its option, declare the Secured Indebtedness immediately due
and payable.
 
7.03 Covenants Regarding Leases. With respect to the Leases from time to time or
at any time existing, Mortgagor shall (i) appear in and defend any action or
proceeding arising under, occurring out of, or in any manner connected with, the
Leases, (ii) not receive or collect any Rents from any of the Leases for a
period of more than one (1) month in advance, (iii) not waive, discount,
set-off, compromise, or in any manner release or discharge any lessee, of and
from any obligations, covenants, conditions and agreements by such lessee under
its Lease, (iv) not terminate or consent to any surrender of any Lease, or
modify or in any way alter the terms thereof, without the prior written consent
of Mortgagee, and shall use all reasonable efforts to maintain each of the
Leases in full force and effect during the term of this Mortgage, (v) not
subordinate any Lease to any mortgage or other encumbrance (other than the lien
of this Mortgage), and (vi) shall (A) obtain Mortgagee's approval as to the form
and substance of each Lease or amendment thereto, (B) deliver to Mortgagee, true
and complete copies of the Leases and any amendments thereto, (C) not enter into
any oral leases or any side agreements with respect to a Lease with any Lessee,
except upon notice to and approval in writing by Mortgagee, (D) not execute any
Lease except for actual occupancy by the lessee thereunder, and (E) from time to
time upon request of Mortgagee, furnish to Mortgagee a written certification
signed by Mortgagor describing all then existing Leases and the names of the
tenants and Rents payable thereunder.
 
ARTICLE EIGHT
MISCELLANEOUS
 
8.01 Marshaling. Mortgagor hereby waives all rights of marshaling in the event
of any foreclosure of the liens hereby created.
 
8.02 Reserve for Taxes and Insurance. Upon notification from Mortgagee,
Mortgagor shall create a fund or reserve for the payment of all ground rentals,
insurance premiums, taxes, and assessments against the Mortgaged Property by
paying the Mortgagee, contemporaneously with each installment of principal and
interest on the Note, a sum equal to the rentals payable by Mortgagor to any
lessor of the Mortgaged Property, or any part thereof, plus the premiums that
will become due and payable on the insurance policies covering the Mortgaged
Property, or any part thereof, plus taxes and assessments next due on the
Mortgaged Property, or any part thereof, as estimated by Mortgagee, less all
sums paid previously to Mortgagee therefor, divided by the number of
installments of principal and/or interest to elapse before one month prior to
the date when such ground rentals, premiums, taxes, and assessments will become
delinquent, such sums to be held by Mortgagee, without interest, for the
purposes of paying such ground rentals, premiums, taxes, and assessments. Prior
to the occurrence of an Event of Default, Mortgagee shall apply such sums to the
payment of such ground rentals, premiums, taxes and assessments. After the
occurrence and during the continuation of an Event of Default, Mortgagee may, in
its sole discretion, apply such sums to the payment of such expenses or to the
Secured Indebtedness. Any excess reserve shall, at the discretion of Mortgagee,
be credited by Mortgagee on subsequent payments to be made on the Secured
Indebtedness by Mortgagor, and any deficiency shall be paid by Mortgagor to
Mortgagee on or before the date when such ground rentals, premiums, taxes, and
assessments, shall have become delinquent.
 
 
16

--------------------------------------------------------------------------------

 
 
8.03 Condemnation and Eminent Domain. Mortgagee shall be entitled to receive any
and all sums which may be awarded or become payable to Mortgagor for the
condemnation of, or taking upon exercise of the right of eminent domain with
respect to, any of the Mortgaged Property or as a result of private sale in lieu
thereof, and any sums which may be awarded or become payable to Mortgagor for
damages caused by public works or construction on or near the Mortgaged
Property. Mortgagor shall give immediate written notice to Mortgagee of any such
proceedings affecting the Mortgaged Property, and shall afford Mortgagee an
opportunity to participate in any proceeding or settlement of awards with
respect thereto. All sums are hereby assigned to Mortgagee, and Mortgagor shall,
upon request of Mortgagee, make, execute, acknowledge, and deliver any and all
additional assignments and documents as may be necessary from time to time to
enable Mortgagee to collect and receipt for any such sums. Mortgagee shall not
be, under any circumstances, liable or responsible for failure to collect, or
exercise diligence in the collection of, any of such sums. Any sums so collected
shall be applied by Mortgagee, first, to the expenses, if any, of collection,
and then to the Secured Indebtedness, and if any sums then be remaining then to
Mortgagor.
 
8.04 Insurance Proceeds. Mortgagee is authorized and empowered to collect and
receive the proceeds of any and all insurance that may become payable with
respect to any of the Mortgaged Property, which shall be payable by the insurer
thereunder jointly to Mortgagor and Mortgagee. In event of any casualty loss,
Mortgagor shall give immediate notice by mail to Mortgagee and Mortgagee may
make proof of loss if not made promptly by Mortgagor, and each insurance company
concerned is hereby authorized and directed to make payments for such loss
directly to Mortgagee instead of to Mortgagor or to Mortgagor and Mortgagee
jointly. The insurance proceeds or any part hereof may be applied by Mortgagee
at its option, after deducting therefrom all its expenses including attorneys'
fees, either to reduction of the Secured Indebtedness or the restoration or
repair of the property damaged. Mortgagee is hereby authorized, at its option,
to settle and compromise any claims, awards, damages, rights of action and
proceeds, and any other payment or relief under any insurance policy. In the
event of foreclosure of this Mortgage or other transfer of title to the
Mortgaged Property in extinguishment of the Secured Indebtedness, all right,
title and interest of Mortgagor in and to any insurance policies then in force
shall pass to the purchaser or grantee.
 
8.05 Illegality. If any provision of this Mortgage is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Mortgage, the legality, validity, and enforceability of the remaining
provisions of this Mortgage shall not be affected thereby, and in lieu of each
such illegal, invalid or unenforceable provision there shall be added
automatically as a part of this Mortgage a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.
 
8.06 Counterparts. This Mortgage may have simultaneously been executed in a
number of identical counterparts, each of which, for all purposes, shall be
deemed an original.
 
8.07 Exhibits. All exhibits attached hereto are by this reference made a part
hereof.
 
8.08 Indemnity. Mortgagor hereby agrees to indemnify and hold Mortgagee harmless
from and against, any and all losses, damages, claims, costs, penalties, causes
of action, liabilities and expenses, including court costs and attorneys' fees,
howsoever arising (including, without limitation, for injuries to or deaths of
persons and damage to property), from or incident to the ownership of the
Mortgaged Property and development, use, possession, maintenance, management,
and construction.
 
 
17

--------------------------------------------------------------------------------

 
 
8.09 Singular; Plural. Whenever herein the singular number is used, the same
shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.
 
8.10 Headings. The captions, headings, and arrangements used in this Mortgage
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.
 
8.11 Notices. Whenever this Mortgage requires or permits any consent, approval,
notice, request, or demand from one party to another, the consent, approval,
notice, request, or demand must be in writing to be effective and shall be
deemed to have been given when personally delivered or deposited in the United
States mails, registered or certified, return receipt requested, addressed to
the party to be notified at the address set forth in the preamble hereof (or at
such other address as may have been designated by written notice).
 
8.12 Governing Laws. The substantive laws of the State of Florida shall govern
the validity, construction, enforcement, and interpretation of this Mortgage,
and the other Loan Documents, unless otherwise specified therein.
 
8.13 Time of Essence. Time is of the essence of this Mortgage.
 
8.14 Fixture Filing. This Mortgage shall also constitute a security agreement
with respect to the Personal Property and a "fixture filing" for purposes of the
Code. Portions of the Personal Property are or may become fixtures. Information
concerning the security interests herein granted may be obtained at the
addresses stated in the preamble hereof.
 
8.15 Financing Statement. Mortgagee shall have the right at any time to file
this Mortgage as a financing statement, but the failure to do so shall not
impair the validity and enforceability of this Mortgage in any respect
whatsoever. A carbon, photographic, or other reproduction of this Mortgage, or
any financing statement relating to this Mortgage, shall be sufficient as a
financing statement.
 
8.16 Entire Agreements; Amendments. This Mortgage, the Note and the other
documents executed in connection herewith represent the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Mortgage cannot be amended except by
agreement in writing by the party against whom enforcement of the amendment is
sought.
 
8.17 No Right of Setoff. No setoff or claim that Mortgagor may now or in the
future have against Mortgagee shall relieve or excuse Mortgagor from paying the
installments under the Note or performing any other obligation secured hereby
when the same is due.
 
8.18 Mortgagee Liability. Mortgagee shall not be liable for any error of
judgment or act done by Mortgagee in good faith, or be otherwise responsible or
accountable to Mortgagor under any circumstances whatsoever, nor shall Mortgagee
be personally liable in case of entry by Mortgagee, or anyone entering by virtue
of the powers herein granted, upon the Mortgaged Property or for debt contracted
or for damages incurred in the management or operation of the Mortgaged
Property. Mortgagee shall have the right to rely on any instrument, document, or
signature authorizing or supporting any action taken or proposed to be taken by
Mortgagee hereunder, believed by Mortgagee in good faith to be genuine.
 
8.19 Right to Modify. Without affecting the obligation of Mortgagor to pay and
perform as herein required, without affecting the personal liability of any
person for payment of the Obligations including without limitation the Secured
Indebtedness, and without affecting the lien or priority of the lien hereof on
the Mortgaged Property, Mortgagee may, at its option, extend the time for
payment of the Obligations or any portion thereof, reduce the payments thereon,
release any person liable on any portion of the Obligations, accept a renewal
note or notes therefor, modify the terms of the Secured Indebtedness, release or
reconvey any part of the Mortgaged Property, take or release other or additional
security, consent to the making of any map or plat thereof, join in granting any
easement thereon, or join in any extension agreement or agreement subordinating
the lien hereof. Any such action by Mortgagee may be taken without Mortgagor's
consent and without the consent of any subordinate lienholder, and shall not
affect the priority of this Mortgage over any subordinate lien.
 
 
18

--------------------------------------------------------------------------------

 
 
8.20 Expenses of Recording. Mortgagor agrees to pay all recording fees,
documentary stamp taxes, intangible taxes, charges and filing, registration and
recording fees imposed upon this Mortgage, the recording or filing thereof, or
upon the Mortgagee by reason of its ownership of this Mortgage, or its
enforcement thereof.
 
8.21 Attorneys' Fees. The term "attorneys' fees" as used herein shall also
include charges for paralegals, law clerks and other staff members operating
under the supervision of an attorney, and shall also include, without
limitation, any allocated costs of Mortgagee’s in-house counsel to the extent
permitted by applicable law. Any award or payment of attorneys' fees hereunder
or by order of a court of competent jurisdiction shall include as a part thereof
any and all sales and/or use taxes imposed thereon by any appropriate
governmental authority.
 
8.22 Future Advances. Any additional sum or sums advanced by the then holder of
the Note secured hereby, to or for the benefit of Mortgagor, whether obligatory
or made at the option of Mortgagee, or otherwise, at any time within twenty (20)
years from the date of this Mortgage, with interest at the rate agreed upon at
the time of each additional loan or advance, shall be equally secured with and
have the same priority as the original indebtedness and be subject to all of the
terms and provisions of this Mortgage, whether or not such additional loan or
advance is evidenced by a promissory note of the borrowers and whether or not
identified by a recital that it is secured by this Mortgage; provided that the
aggregate amount of principal indebtedness outstanding and so secured at any one
time shall not exceed a maximum principal sum equal to four (4) times the face
amount of the Note, plus interest thereon and any disbursements made for the
payment of taxes, levies, insurance or other sums in connection with the
Mortgaged Property with interest on such disbursements.
 
[Remainder of Page Intentionally Blank]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Mortgagor, intending to be legally bound hereby, has
executed this Mortgage as of the day and year first above written.
 

Witnesses: Mortgagor:
 
BOVIE MEDICAL CORPORATION,
a Delaware corporation
  ________________________________       ________________________________      
(Printed Name of Witness)
By:
_________________________________________
      Robert L. Gershon, Chief Executive Officer  
________________________________       ________________________________      
(Printed Name of Witness)      

 
STATE OF FLORIDA


COUNTY OF PINELLAS
 
THE FOREGOING INSTRUMENT was acknowledged before me this ___ day of March, 2014,
by Robert L. Gershon, as Chief Executive Officer of Bovie Medical Corporation, a
Delaware corporation, on behalf of the corporation. He/she ois personally known
to me or ohas produced ___________________________, as identification.
 
 
 
        Notary Public               (Printed Name)   My commission expires:    
      (Rank or Serial Number)  

 
Exhibits:
 
A—Legal Description of Land
B—Schedule of Permitted Exceptions
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
LEGAL DESCRIPTION OF LAND

 
Lot 9, in the Southeast 1/4 of Section 4, Township 30 South, Range 16 East,
according to the plat of Pinellas Groves, Inc., recorded in Plat Book 1, Page
55, of the Public Records of Pinellas County, Florida, LESS the West 150 feet
thereof and also LESS that part lying within 120 feet of survey line of State
Road S-688, Section 15120, as described in Clerk's Instrument No. 260901B,
Official Records Book 2081, Page 593, Pinellas County Records.
 
 
21

--------------------------------------------------------------------------------

 


 
EXHIBIT “B”
 
SCHEDULE OF PERMITTED EXCEPTIONS

 
1.  
Easement in favor of Florida Power Corporation recorded in Official Records Book
4272, Page 1476.



2.  
Unrecorded Outdoor Billboard lease dated June 30, 2002, between Harland Clarke
Corporation and Clear Channel Outdoor, Inc.



 
 

 
 
20

--------------------------------------------------------------------------------